Citation Nr: 0002388	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date, prior to August 31, 
1995, for a grant of entitlement to service connection for 
left knee osteoarthritis with meniscal tear and 
chondromalacia.  

2.  Entitlement to a rating in excess of 30 percent for left 
knee osteoarthritis with meniscal tear and chondromalacia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran separated from active service in September 
1961; service medical records (SMRs) show that he was treated 
during service for a left knee injury and that he underwent 
left knee surgery in the early 1980s; currently, he has 
osteoarthritis of the left knee with a meniscus tear and a 
probable ganglion cyst adjacent to the posterior horn of the 
medial meniscus.  

3.  His initial application for service connection for a left 
knee disorder was received by VA on August 31, 1995.  

4.  The veteran's left knee is currently manifested by a 
meniscus tear and a ganglion cyst, as well as tenderness, 
pain, some limitation of motion and some edema; X-rays 
reflect osteoarthritis.  


CONCLUSIONS OF LAW

1.  An effective date earlier than August 31, 1995, for the 
granting of service connection for a left knee disorder is 
not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).  

2.  The criteria for an evaluation of 40 percent for a left 
knee disability have been met (i.e., 30 percent for marked 
knee disability plus 10 percent for arthritis with limited 
motion).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.10, 4.25, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 
5003, 5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from September 1958 to 
September 1961.  He filed a claim for VA benefits in August 
1995 and service connection for a left knee disorder was 
initially denied in April 1996 as SMRs were never received.  
Subsequently, however, the SMRs were added to the file and 
service connection was established in October 1996.  A 10 
percent rating was assigned for left knee osteoarthritis and 
chondromalacia of the patello-femoral joint, left side of the 
anterior cruciate ligament.  This grant was based on SMRs 
which reflected that the veteran suffered a sprain of the 
medial collateral ligaments of the left knee while playing 
football in October 1960.  In May 1961, he underwent puncture 
for aspiration of the left knee joint for a popliteal cyst.  
In June 1961, the swelling was much resolved.  

Postservice private records from 1983 show that the veteran 
underwent arthroscopy surgery for the left knee with 
chondroplasty of the medical femoral condyle.  The discharge 
diagnosis was degenerative arthritis, all three compartments 
with chondromalacia of the patella.  Upon VA examination in 
November 1995, the left knee anterior cruciate ligament was 
lax and loose.  There was mild chondromalacia of the patello-
femoral joint on the left side and anterior cruciate ligament 
defect.  The veteran submitted a notice of disagreement with 
this decision indicating that he could not climb ladders or 
stairs without pain or falling.  He said that he could not 
stand for an length of time and had not worked in over 10 
years due to this leg problems.  

VA records show that upon left knee X-ray in June 1997, there 
was narrowing of the medial joint space, one with mild 
posterior spurring of the patella.  There was no sign of 
joint effusion.  The tibial spine showed evidence of 
spurring, indicative of osteoarthritis.  VA examination in 
January 1998 revealed that the veteran complained of 
consistent left knee pain, weakness, giving away and a lack 
of endurance.  There were no particular flare-ups of his 
complaints.  He said that he hurt all of the time and that 
walking gave him symptoms.  He wore a knee brace that was 
provided by VA.  There was full extension on range of motion 
testing of the knee.  Flexion was to 80 percent of normal.  
There was weakness on extension of the left lower extremity 
which was significant.  There was no atrophy noted to the 
musculature and no ankylosis.  The appellant had a mild 
antalgic gait and used a cane and left knee brace.  Left knee 
X-ray showed mild degenerative arthritis of the medial knee 
joint compartment.  The examiner noted that the veteran's 
primary complaint appeared to be that of instability, rather 
than pain.  He scheduled a magnetic resonance imaging (MRI) 
of the left knee.  

The January 1998 MRI revealed a tear of the posterior horn, 
lateral meniscus; probable ganglion cyst, posterior to the 
posterior horn of the medial meniscus.  Differential 
diagnosis included medial meniscal-capsular separation versus 
meniscal cyst.  However, there was no medical meniscal tear 
identified; small knee effusion; thinned cartilage along the 
medial femoral condyle and patella.  

Upon additional VA examination in April 1998, the veteran 
related that he continued to experience frequent left knee 
pain.  The pain often developed after performing any physical 
activity and following the onset of cold, damp weather.  He 
said that he developed severe pain after climbing stairs.  
The pain was described as constant and varied from mild to 
severe.  He wore a hinged left knee brace to provide knee 
support.  Upon physical examination, the veteran walked 
slowly and haltingly secondary to left knee pain and impaired 
right leg strength.  He used a cane for support.  The left 
knee was moderately and diffusely tender and painful, with 
the greatest pain over the anterior medial aspect of the 
knee.  He developed moderate diffuse left knee pain with full 
extension of the knee to the 0 degree position and flexion to 
the 110 degree position.  There was mild diffuse left knee 
edema noted.  McMurray's test was negative, and there was no 
evidence of cruciate or collateral ligament injury noted.  
The diagnoses included osteoarthritis, a lateral meniscus 
tear and a probable ganglion cyst adjacent to the posterior 
horn of the medial meniscus, left knee.  There was diffuse 
atrophy of the left lower extremity.  

In a June 1999 rating decision, the 10 percent rating in 
effect for the service-connected left knee disorder was 
increased to 30 percent, effective from the date the 
veteran's claim was received on August 31, 1995.  The 
disorder was classified as left knee osteoarthritis with 
meniscal tear and chondromalacia.  

An Earlier Effective Date

Whether the veteran's claim for an earlier effective date is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, whether he has presented a claim which 
is plausible is doubtful on the facts of this case.  
Regardless of whether the appellant met his initial burden, 
the Board is satisfied that all relevant facts have been 
properly developed.  There is no indication that there are 
additional records which have not been obtained which would 
be pertinent to the veteran's claim.  Thus, no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  Godwin v. Derwinski, 1 
Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).  

As indicated above, following development of the veteran's 
claim by the RO, it was determined that service connection 
for a left knee disorder was warranted, based on a review of 
the evidence which showed inservice knee injury and 
postservice continuity of left knee symptoms.  A 10 percent 
rating was assigned with an effective date of August 31, 
1995, the date of receipt by the VA of the veteran's 
application of benefits.  When this rating was increased to 
30 percent, the rating was assigned from the August 31, 1995, 
date.  The veteran contends that an earlier effective date is 
warranted.  

His claim fails.  The governing statutory and regulatory 
provisions expressly stipulate that the effective date for 
the granting of disability compensation is the day following 
separation from active service or the date that entitlement 
arose if the claim is received within one year after 
separation from service.  However, when a claim is received 
more than one year after the date of service separation, the 
effective date for the granting of disability benefits is the 
later of the dates that the claim was received or that 
entitlement arose.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(a) (1999).  

As noted earlier, the veteran's initial claim for VA benefits 
based on the diagnosis of a left knee disorder was received 
on August 31, 1995.  Under the applicable statutory and 
regulatory provisions, this date is accordingly the correct 
effective date for the subsequent granting of service 
connection for that disorder.  The medical evidence of record 
shows that the veteran incurred a left knee injury in service 
and postservice records reflect that he now has significant 
left knee problems.  As the law and regulatory provisions 
require that the effective date in such cases is the later 
of: (a) the date "entitlement arose," which in this case 
would involve both the diagnosis of a chronic left knee 
disorder coupled with competent medical opinion of a nexus 
between the disorder and service, or (b) the date the claim 
was received, service connection on these facts can not be 
established prior to the date of the express claim for 
service connection for the left knee disability.  Thus, the 
correct effective date in this case is August 31, 1995, the 
date of receipt of the claim.  

An Increased Rating 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DCs 5003 (degenerative arthritis and 5010 (traumatic 
arthritis).  

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees.  10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4,71a, DC 5261.  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5258.  

Removal of semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5258.  

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, DC 5259.  

The RO has assigned a 30 percent rating for the left knee 
disability under DCs 5010-5262.  Code 5262 contemplates 
impairment of the tibia and fibular with malunion and marked 
knee or ankle disability.  For an increased rating of 40 
percent, there must be impairment of the tibia and fibular 
with nonunion and loose motion requiring a brace.  As the 
evidence summarized above reflects, nonunion is no 
demonstrated.  Therefore, a rating in excess of 30 percent is 
not warranted under this DC.  

DCs 5250, 5258, or 5259 do not provide for a rating higher 
than 20 percent.  Thus, the veteran can not be assigned an 
increased evaluation under those codes.  

Recent precent opinions by the VA General Counsel provide 
that separate ratings may be assigned for knee instability 
(Code 5257) and arthritis with limitation of motion (Codes 
5003, 5010).  VAOPGCPREC 9-98 and 23-97.  As noted, the 
veteran is already assigned the maximum rating of 30 percent 
under Code 5257.  With regard to arthritis of the left knee, 
recent medical records show X-ray evidence of arthritis of 
the joint, and flexion of the left knee joint is limited to 
approximately 80 percent of normal.  As there is slight 
limitation of flexion of the left knee (see 38 C.F.R. § 4.71, 
Plate II) even if such would not be rated compensable under 
limitation-of-motion Codes 5260 and 5261.  The presence of 
arthritis of the left knee with at least some limitation of 
motion supports a separate 10 percent rating under Codes 
5003-5010.  There is no credible evidence that pain on use of 
the joint restricts motion to such an extent that the 
criteria for a rating higher tan 10 percent would be 
justified based on arthritis with limitation of motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

In sum, the veteran is entitled to an increased rating to 40 
percent for his left knee disability (30 percent for marked 
knee disability plus 10 percent for arthritis with limitation 
of motion).  The Board has considered the benefit-of-the-
doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 4.25 (1999).  





(CONTINUED ON NEXT PAGE) 





ORDER

An effective date earlier than August 31, 1995, for the 
granting of service connection for a left knee disorder is 
denied.  

An increased rating, to 40 percent, when combined, for a left 
knee disorder is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

